Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Fluhr et al. (U.S. 2004/0216104), Moyer (U.S. 2005/0053012), and Kaxiras et al. (U.S. 2016/0321181) are the closest prior art references to reading upon the independent claims. 
Fluhr disclosed an atomic quad word store instruction. Moyer disclosed 64-bit vector register files. The combination of the two would allow for specifying multiple registers to atomically store to the data cache of Fluhr. Kaxiras disclosed atomic instructions that operate directly on a global cache. The combination would allow for bypassing the L1 cache for atomic store operations. However, the combination wouldn’t result in atomic store instructions storing eight sequential 64-bit registers worth of data to a memory location that bypasses a plurality of caches. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Loewenstein et al. (U.S. 2014/0075163), taught atomic store instructions and write-through caches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183